                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 CLARENCE Z. HOWARD,                               )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )              No. 4:19-CV-2241-JMB
                                                   )
 UNKNOWN NAMED CEO, et al.,                        )
                                                   )
                Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs post-dismissal motion for leave of Court to

file an amended complaint. Plaintiff has attached to the motion new Parts II and IV, which he

would like to substitute for Parts II and IV of his original complaint. For the following reasons,

plaintiffs motion will be granted.

       Post-judgment motions for leave to amend the complaint are disfavored but may be granted

if timely requested. That is, "leave to amend should be less freely available after a final order has

been entered." See US. ex rel. Roop v. Hypoguard USA, Inc., 559 F.3d 818, 823 (2009). "[W]e

conclude that district courts in this circuit have considerable discretion to deny a post-judgment

motion for leave to amend because such motions are disfavored, but may not ignore the Rule

l 5(a)(2) considerations that favor affording parties an opportunity to test their claims on the merits .

. . ." Id. at 824. Here, plaintiffs case was dismissed without prejudice its earliest stage-pre-

service initial review under 28 U.S.C. § 1915(e). Plaintiff moved for leave to amend two weeks

after the Court entered its dismissal. Plaintiff has not changed the legal theory of his case; he has

merely added factual information to his statement of the claim. For these reasons, the Court will

grant plaintiffs motion for leave to amend.

       Plaintiffs motion for leave to amend seeks to amend only Part II "Statement of Claim" and

Part IV "Relief' of his original complaint. Plaintiff has attached to his motion new Parts II and
IV, each on their own pages. See ECF 15-1. Although typically the Court does not allow

amendment by interlineation, to avoid confusion in the record, the Court will allow plaintiff to

substitute his attached Parts II and IV for those parts of his original complaint. Specifically, the

Court will order the Clerk of Court to substitute page 8 of the original complaint (ECF l, page 8)

with pages 1through3 of plaintiffs attachment (ECF No. 15-1, pages 1-3). The Clerk shall also

substitute page 11 of plaintiffs original complaint (ECF No. 1, page 11) with page 4 of his

attachment (ECF No. 15-1, page 4). The Clerk shall then refile this document with its substitutions

as plaintiffs Amended Complaint under a new document number.

       By separate order, the Court will conduct an initial review of plaintiffs amended complaint

pursuant to 28 U.S.C. § 1915(e).

       IT IS HEREBY ORDERED that plaintiffs motion for leave to amend his original

complaint is GRANTED. [ECF No. 15]

       IT IS FURTHER ORDERED that the Clerk of Court shall substitute page 8 of plaintiffs

original complaint (ECF No. 1, "II Statement of Claim") with pages 1 through 3 of plaintiffs

attachment (ECF No. 15-1, "II Statement of Claim"); and substitute page 11 of plaintiffs original

complaint (ECF No. 1, "IV Relief') with page 4 of plaintiffs attachment (ECF No. 15-1, "IV

Relief'). The Clerk of Court shall file this new document as plaintiffs Amended Complaint under

a new document number.

       IT IS FURTHER ORDERED that by separate order, the Court will conduct an initial

review of plaintiffs Amended Complaint pursuant to 28 U.S.C. § 1915(e).

       Dated thi£aay of February, 2020.


                                              ~~ RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                               -2-
